 

Exhibit 10.1

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (the "Amendment") is made and entered into as of March 18,
2013, by and between 4350 LA JOLLA VILLAGE LLC, a Delaware limited liability
company ("Landlord"), and INTERCEPT PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.Landlord and Tenant are parties to that certain lease dated October 25, 2011
(the "Lease"). Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 7,610 rentable square feet (the “Original
Premises”) described as Suite No. 960 (“Suite 960”) on the 9th floor of the
building located at 4350 La Jolla Village Drive, San Diego, California (the
"Building").

 

B.Tenant has requested that additional space containing approximately 5,089
rentable square feet described as Suite No. 950 on the 9th floor of the Building
shown on Exhibit A hereto (the “Expansion Space”) be added to the Original
Premises and that the Lease be appropriately amended and Landlord is willing to
do the same on the following terms and conditions.

 

C.The Lease by its terms shall expire on December 31, 2014 ("Prior Expiration
Date"), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.Expansion and Effective Date.

 

A.The Term for the Expansion Space shall commence (“Expansion Effective Date”)
on the earlier of (a) the date the Expansion Space is deemed ready for occupancy
pursuant to Section I.B below, or (b) the date Tenant commences its business
activities within the Expansion Space, and shall expire upon the Extended
Expiration Date of the Lease, as defined below. The Expansion Effective Date is
estimated to be May 1, 2013 (“Estimated Expansion Effective Date”). Promptly
following request by Landlord, the parties shall memorialize on a form provided
by Landlord (the "Expansion Effective Date Memorandum") the actual Expansion
Effective Date; should Tenant fail to execute and return the Expansion Effective
Date Memorandum to Landlord within five (5) business days (or provide specific
written objections thereto within that period), then Landlord's determination of
the Expansion Effective Date as set forth in the Expansion Effective Date
Memorandum shall be conclusive. Effective as of the Expansion Effective Date,
the Premises, as defined in the Lease, shall be increased from 7,610 rentable
square feet on the 9th floor to 12,699 rentable square feet on the 9th floor by
the addition of the Expansion Space.

 

B.Delay in Possession. If Landlord, for any reason whatsoever, cannot deliver
possession of Expansion Space to Tenant on or before the Estimated Expansion
Effective Date set forth in Section I.A above, this Amendment shall not be void
or voidable nor shall Landlord be liable to Tenant for any resulting loss or
damage. However, Tenant shall not be liable for any rent for the Expansion Space
and the Expansion Effective Date shall not occur until Landlord delivers
possession of the Expansion Space and the Expansion Space is in fact ready for
occupancy as defined below, except that if Landlord’s failure to so deliver
possession is attributable to any action or inaction by Tenant (including
without limitation any Tenant Delay described in the Work Letter, if any,
attached to this Amendment), then the Expansion Space shall be deemed ready for
occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
deliver the Expansion Space to Tenant but for Tenant’s delay(s). Subject to the
foregoing, the Expansion Space shall be deemed ready for occupancy if and when
Landlord, to the extent applicable, (a) has put into operation all building
services essential for the use of the Expansion Space by Tenant, (b) has
provided reasonable access to the Expansion Space for Tenant so that it may be
used without unnecessary interference, (c) has substantially completed all the
work required to be done by Landlord in this Amendment, and (d) has obtained
requisite governmental approvals to Tenant’s occupancy.

 

II.Extension. The Term of the Lease is hereby extended and shall expire on
December 31, 2015 ("Extended Expiration Date"), unless sooner terminated in
accordance with the terms of the Lease. That portion of the Term commencing the
day immediately following the Prior Expiration Date ("Extension Date") and
ending on the Extended Expiration Date shall be referred to herein as the
"Extended Term".

 

 

 

 

III.Basic Rent.

 

A.Original Premises From and After Extension Date. As of the Extension Date, the
schedule of Basic Rent payable with respect to the Original Premises during the
Extended Term is the following:

 

Months of Term or Period  Monthly Rate Per
Square Foot  Monthly Basic Rent 1/1/15 – 4/30/15  $2.98  $22,678.00 5/1/15 –
12/31/15  $3.11  $23,667.00

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

B.Expansion Space From Expansion Effective Date Through Extended Expiration
Date. As of the Expansion Effective Date, the schedule of Basic Rent payable
with respect to the Expansion Space for the balance of the original Term and the
Extended Term is the following:

 

Months of Term or Period  Monthly Rate Per
Square Foot  Monthly Basic Rent 5/1/13 – 4/30/14  $2.85  $14,504.00 5/1/14 –
4/30/15  $2.98  $15,165.00 5/1/15 – 12/31/15  $3.11  $15,827.00

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Expansion Effective Date is the Estimated Expansion
Effective Date. If the Expansion Effective Date is other than the Estimated
Expansion Effective Date, the schedule set forth above with respect to the
payment of any installment(s) of Basic Rent for the Expansion Space shall be
appropriately adjusted on a per diem basis to reflect the actual Expansion
Effective Date, and the actual Expansion Effective Date shall be set forth in
the Expansion Effective Date Memorandum. However, the effective date of any
increases or decreases in the Basic Rent rate (as set forth in the table in
Section III.A and the second and third rows of the table in Section III.B) shall
not be postponed as a result of an adjustment of the Expansion Effective Date as
provided above.

 

IV.Building Costs and Property Taxes.

 

A.Original Premises for the Extended Term. Tenant shall be obligated to pay
Tenant’s Share (i.e., 3.93%) of Building Costs and Property Taxes accruing in
connection with the Original Premises in accordance with the terms of the Lease
through the Extended Term.

 

B.Expansion Space From Expansion Effective Date Through Extended Expiration
Date. Tenant shall be obligated to pay Tenant’s Share (i.e., 2.63%) of Building
Costs and Property Taxes accruing in connection with the Expansion Space in
accordance with the terms of the Lease through the Extended Term; provided,
however, the Base Year for calculation of Tenant’s Share of Building Costs and
Property Taxes in connection with the Expansion Space shall be July 1, 2012,
through June 30, 2013. Notwithstanding, Tenant shall not be responsible for any
operating expenses for the Expansion Space for the initial twelve (12) month
period commencing on the Expansion Effective Date.

 

V.Additional Security Deposit. Concurrently with Tenant’s delivery of this
Amendment, Tenant shall deliver the sum of $17,409.00 to Landlord, which sum
shall be added to the Security Deposit presently being held by Landlord in
accordance with Section 4.3 of the Lease. Accordingly, the Security Deposit is
increased from $42,524.00 to $59,933.00.

 

VI.Improvements to Expansion Space.

 

A.Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

 

B.Tenant Improvements. Landlord hereby agrees to complete the Tenant
Improvements for the Expansion Space in accordance with the provisions of
Exhibit B, Work Letter, attached hereto.

 

VII.Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

A.Parking. Notwithstanding any contrary provision in Exhibit C to the Lease,
“Parking,” effective as of the Expansion Effective Date, Landlord shall lease to
Tenant, and Tenant shall lease from Landlord, a minimum of 24, but no more than
41 unreserved parking passes (the “Unreserved Parking Passes”). Landlord agrees
that Tenant may convert up to 11 of the Unreserved Parking Passes to reserved
parking passes (“Converted Parking Passes”) by providing written notice of such
election to Landlord prior to the Expansion Effective Date. Tenant acknowledges
that if such written notice of election is not delivered to Landlord prior to
the Expansion Effective Date, then the conversion of the Unreserved Parking
Passes to Converted Parking Passes shall be subject to the month to month
availability of such Converted Parking Passes as determined by Landlord and the
Converted Parking Passes shall be at Landlord’s scheduled rates. Notwithstanding
the foregoing, until December 31, 2014, Tenant may from time to time request
additional parking passes (“Additional Parking Passes”) for unreserved parking
in excess of the Unreserved Parking Passes, subject to Landlord availability,
and if Landlord shall provide the same, such parking spaces shall be provided
and used on an as available, month-to-month basis and at the same charge Tenant
pays per Unreserved Parking Pass per month. At Landlord’s sole discretion, such
Additional Parking Passes may be terminated for any reason at any time. In
addition, Landlord, in its sole discretion, shall have the right to designate
the location of the Additional Parking Passes within the Parking Area. The
Unreserved Parking Passes, Converted Parking Passes, and Additional Parking
Passes shall collectively be known as the “Parking Passes.” Until December 31,
2014, and subject to the foregoing, Tenant shall pay to Landlord for the use of
the Parking Passes as follows: (i) $50.00 per Unreserved Parking Pass per month
utilized, (ii) if applicable, $120.00 per Converted Parking Pass per month
utilized, and (iii) if applicable, $50.00 per Additional Parking Pass per month
utilized. Thereafter, the charges shall be at Landlord’s scheduled parking rates
from time to time.

 

 

 

 

B.SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (“OFAC”). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

C.Building Hours. During the Extended Term the Building Hours shall be 8:00 a.m.
to 6:00 p.m. Monday through Friday, and if requested by Tenant, from 9:00 a.m.
to 1:00 p.m. on Saturday, generally recognized holidays excepted. Landlord shall
provide reasonable HVAC services during such Building Hours and after Building
Hours upon the request of Tenant. During the Extended Term the charge for after
hours HVAC, to the extent HVAC services are provided at the request of Tenant,
shall be $65.00 per hour.

 

VIII.GENERAL.

 

A.Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

 

B.Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant.

 

C.Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

D.Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

E.Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

F.Attorneys' Fees. The provisions of the Lease respecting payment of attorneys'
fees shall also apply to this Amendment.

 

G.Tenant’s Broker. Landlord agrees to pay a brokerage commission to Tenant’s
Broker in accordance with the terms of the separate commission agreement between
Landlord and Tenant’s Broker.

 

H.Execution of Amendment. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 



LANDLORD: TENANT:     4350 LA JOLLA VILLAGE LLC, INTERCEPT PHARMACEUTICALS,
INC., a Delaware limited liability company a Delaware corporation         By:
/s/ Steven M. Case                      By: /s/ Mark
Pruzanski                          Steven M. Case Printed Name: Mark
Pruzanski                       Executive Vice President Title: President and
CEO                              Office Properties           By: /s/ Michael T.
Bennett                 By: /s/ Barbara Duncan                          Michael
T. Bennett Printed Name: Barbara Duncan                    Senior Vice
President, Operations Title: Chief Financial Officer                      
Office Properties  

 

 

 

 

 

[image_001.jpg] 

 

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

4350 La Jolla Village Drive, Suite 950

 

 [image_002.jpg]

 

 

EXHIBIT A

  



 

 

 

EXHIBIT B

 

WORK LETTER

 

As used in this Work Letter, the “Premises” shall be deemed to mean the
Expansion Space and the “Commencement Date” shall be deemed to mean the
Expansion Effective Date, as defined in the attached Amendment.

 

Landlord shall cause its contractor to make the following improvements to the
Premises: (I) repaint all painted surfaces, (ii) clean the carpet and (iii)
light demolition in the Premises (collectively, the “Tenant Improvements”).
Landlord's total contribution for the Tenant Improvements, inclusive of space
planning costs and Landlord's construction management fee, shall not exceed
$60,788.00 (“Landlord Contribution”), and any additional cost shall be borne
solely by Tenant and paid to Landlord prior to the commencement of construction.
Up to $5,069.00 of the Landlord Contribution may be used towards a security
system for the Premises and Landlord shall reimburse Tenant within 30 days of
receipt of invoice from Tenant. It is understood that Landlord shall be entitled
to a supervision/administrative fee equal to 3% of the total construction cost
of the Tenant Improvements, which fee shall be paid from the Landlord
Contribution. Tenant understands and agrees that should the cost of completion
of the Tenant Improvements be less than the maximum amount provided for the
Landlord Contribution or remains after June 30, 2013, such savings shall inure
to the benefit of Landlord and Tenant shall not be entitled to any credit or
payment or to apply the savings toward additional work. Unless otherwise agreed
in writing by Landlord, all materials and finishes utilized in constructing the
Tenant Improvements shall be Landlord's building standard. Should Landlord
submit any additional plans, equipment specification sheets, or other matters to
Tenant for approval or completion, Tenant shall respond in writing, as
appropriate, within 3 business days unless a shorter period is provided herein.
Tenant shall not unreasonably withhold its approval of any matter, and any
disapproval shall be with reasons specified.

 

In the event that Tenant requests any changes or additional work (“Changes”),
then provided such Change is acceptable to Landlord, Landlord shall advise
Tenant by written change order of any additional cost and/or Tenant Delay (as
defined below) such change would cause. Tenant shall approve or disapprove such
change order in writing within 2 business days following its receipt. Tenant's
approval of a change order shall not be effective unless accompanied by payment
in full of the additional cost of the Tenant Improvement work resulting from the
change order, utilizing any portion of the Landlord Contribution remaining, if
any. It is understood that Landlord shall have no obligation to interrupt or
modify the Tenant Improvement work pending Tenant's approval of a change order.

 

Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, fails to make
timely payment of any sum due hereunder, furnishes inaccurate or erroneous
specifications or other information, or otherwise delays in any manner the
completion of the Tenant Improvements (including Changes that are reasonably
anticipated to result in a delay) or the issuance of an occupancy certificate
(any of the foregoing being referred to in this Amendment as a "Tenant Delay"),
then Tenant shall bear any resulting additional construction cost or other
expenses, utilizing any portion of the Landlord Contribution remaining, if any,
and the Commencement Date shall be deemed to have occurred for all purposes,
including Tenant's obligation to pay Rent, as of the date Landlord reasonably
determines that it would have been able to deliver the Premises to Tenant but
for the collective Tenant Delays.

 

Landlord shall permit Tenant and its agents to enter the Premises prior to the
Expansion Effective Date of the Lease in order that Tenant may perform any work
to be performed by Tenant hereunder through its own contractors, subject to
Landlord's prior written approval, and in a manner and upon terms and conditions
and at times satisfactory to Landlord's representative. The foregoing license to
enter the Premises prior to the Expansion Effective Date is, however,
conditioned upon Tenant's contractors and their subcontractors and employees
working in harmony and not interfering with the work being performed by
Landlord. If at any time that entry shall cause disharmony or interfere with the
work being performed by Landlord, this license may be withdrawn by Landlord upon
24 hours written notice to Tenant. That license is further conditioned upon the
compliance by Tenant's contractors with all requirements imposed by Landlord on
third party contractors, including without limitation the maintenance by Tenant
and its contractors and subcontractors of workers' compensation and public
liability and property damage insurance in amounts and with companies and on
forms satisfactory to Landlord, with certificates of such insurance being
furnished to Landlord prior to proceeding with any such entry. The entry shall
be deemed to be under all of the provisions of the Lease except as to the
covenants to pay Rent unless Tenant commences business activities in the
Premises. Landlord shall not be liable in any way for any injury, loss or damage
which may occur to any such work being performed by Tenant, the same being
solely at Tenant's risk. In no event shall the failure of Tenant's contractors
to complete any work in the Premises extend the Expansion Effective Date.

 

Tenant hereby designates Robin Chapman, Telephone No. (858) 652-6804, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

 

 



 

